DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    753
    559
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 22-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the conditional limitations, “when” and “while” at least at lines 4,8, and 13 of claim 22 are intended to limit the claims, if at all. It is unclear how the screen rotates when a drive system is not positively recited in claim 22.
It is unclear what Applicants intend by the recitation, “configured,” as it used in independent claim 22 and dependent claim 31.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.

Claim Rejections - 35 USC § 102
Claims 22-36 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DUCASSE (US 4,303,522).
As best understood (see 112 rejections supra) DUCASSE is seen to meet the limitations of the claims. See screen 69, vacuum manifold 14, cleaning manifold 51, inlet sluice 6, cover 1, vacuum system attached to 14, drive system 61 & 63, and baffle 48.

    PNG
    media_image2.png
    1112
    817
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1277
    580
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776